OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                ©FF1G8AL BUSINESS cs^j^^ss  T^J                          RTNEY BOWES

               PENALTY FOft /"                                02 1R
               PRIVATE m& - -                                 0006557458    MAR26    2015
                           i-'v«* ..V     ^••J-ggaiftfft, ^   MAILED FROM ZIPCODF 78701
      S, ANGEL RENEE Tr. Ct. No.,C-,1 -009909-1157231 -B                       _,....
                                                                           WR-78,501 -02
     ^urt has dismissed your applicationfor writ of habeas corpus without written
     the sentence has been dischargedjfee Ex parte Harrington, 310 S.W.3d
      ex. Crim. App. 2010).             "***''
                                        IV         IV
                                                                      Abel Acosta, Clerk

                           ANGEL RENEE NORRIS
                                                                           UTF
                           EAST TEXAS TREATMENT FACILITY -*YDC #
                           1808749
                           900 INDUSTRIAL DRIVE
                           HENDERSON, TX 75652                :.,•.
IAMRS3B   7SS52           »|.l,-»,M:!